TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-08-00022-CV



             Diana L. Morris a/k/a Diana Aguilar and Phillip Morris, Appellants

                                                  v.

                        Juan Aguilar and Margarita Aguilar, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
      NO. D-1-FM-98-000103, HONORABLE DERWOOD JOHNSON, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Subsequent to this cause being reinstated, the court reporter informed this Court that

the Travis County District Clerk’s office has been unable to locate the exhibits for the trial in this

case, that the exhibits are necessary for her to complete an accurate record, and that she cannot file

her part of the reporter’s record without the exhibits.

               Under the rules of appellate procedure, an appellant is entitled to a new trial if he

timely requested a reporter’s record but a significant portion of the record has been lost or destroyed

through no fault of the appellant’s and if the lost or destroyed portion is necessary to the resolution

of the appeal and cannot be replaced. See Tex. R. App. P. 34.6(f). Accordingly, the district court

is ordered to hold a hearing to determine whether the missing portions of the record are lost or

destroyed and, if so, whether a new trial is warranted under the circumstances. The district court is

ordered to make appropriate findings and recommendations, and a supplemental record from this
hearing, including copies of all findings and recommendations as well as the court reporter’s notes,

shall be forwarded to the clerk of this Court no later than May 31, 2013.



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Pemberston, and Rose

Abated

Filed: April 26, 2013




                                                 2